DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1 and 20 are amended. Claims 2-7 and 9-19 are as previously presented. Claim 8 is cancelled. Therefore, claims 1-7 and 9-20 are currently pending and have been considered below. 

Response to Amendment
The amendment filed on July 27, 2022 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Urata et al. (JP 2001299570 A, hereinafter Urata) in view of Peng (CN 108143256 A) and Yoshino et al. (DE 112016006712 T5, hereinafter Yoshino).
Regarding claim 1, Urata discloses a wireless induction heating cooker, wherein the wireless induction heating cooker is configured to operate on an induction heating apparatus (Para. 0001, lines 1-2, “The present invention relates to a rice cooker…”, where it contains, “…a heating unit having an induction coil…”, Para. 0008, line 2) including a heating coil (Para. 0008, lines 2-3, “…a heating unit having an induction coil, a heating unit having an induction coil detachably mounted on the heating unit, and the heating unit having an induction coil.”), 5the wireless induction heating cooker comprising: 
a main body having an upper surface defining an opening (Para. 0022, lines 3-4, “…1 denotes a rice cooker unit main body…”); 
a lid configured to be coupled to the upper surface of the main body (Claim 11, lines 1-2, “…a lid that covers the pot so as to be openable and closable…”); 
an internal pot received in the main body (Para. 0009, line 8, “…the cooking pot…”) and configured to be heated using a first magnetic field generated in the heating coil of the induction heating apparatus (Para. 0008, lines 6-7, “…a heating coil for inductively heating the pan with the power supplied by the heating control device…”);  
10a first power receiving coil placed on an inner bottom surface of the main body, wherein electric currents are induced by the first magnetic field generated in the heating coil (Para. 0008, lines 3-4, “A heat sink unit having a power receiving coil receiving a magnetic force of a coil…”); 
a lateral surface heating coil placed on an outer circumferential surface of the internal pot, the lateral surface heating coil being connected with the first power receiving 15coil (Para. 0022, line 14, “…13 is a side coil…”, where, Page 4, second to last Para., lines 1-2, “The electric power from the receiving coil 10 is distributed to the bottom coil 11…the side coil 13…”) and configured to heat the internal pot using the electric currents induced in the first power receiving coil (Page 4, second to last Para., line 1, “…magnetic field generated from the side coil 13 causes the pan 2 to generate heat…”).
Urata does not disclose:
a power transmitting coil disposed on a lateral surface of the main body and configured to receive the electric currents induced to the first power receiving coil and generate a second magnetic field; and  
20a second power receiving coil disposed on a lateral surface of the lid and configured to supply electric currents to one or more electronic devices, the electric 46Attorney Docket No.: 44118-0109001Client Ref.: LEP180127US; 18LSL184US02currents being induced by the second magnetic field generated in the power transmitting coil; and
 wherein a first end of the first power receiving coil and a first end of the lateral surface heating coil are connected to each other, and a second end of the first power receiving coil and a second end of the lateral surface heating coil are connected to a resonance capacitor.
However, Peng discloses in the same field of induction cookers, a first and second flat wire coil that are located on the lateral surface of the main body and the lid respectively, where the first coil is the power transmitting coil and the second coil is the power receiving coil (Modified Fig. 1 and 3, where the 121 is the first flat coil and 221 is the second flat coil, where 121 is located on the lateral side of the body and 221 is located on the lateral side of the lid), where the power transmitting coil takes in power from the power supply (Page 7, Para. 3, line 1, “…first flat coil 121 and second flat coil 221 are matched to the wireless power supply…”), and where the power receiving coil can generate currents for use in electromagnetic devices (Page 3, Para. 6, lines 5-6, “…second flat coil influenced by change of magnetic field to generate induction current and the induction current to the electromagnetic drive device…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the induction cooking apparatus from Urata with the secondary pair of lateral induction coils as taught by Peng.

    PNG
    media_image1.png
    812
    1136
    media_image1.png
    Greyscale

Modified Figure 1 and 3, Peng
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of energy transfer to the top of the lid without having safety issues arise with steam spraying on the electrical circuit as the induction circuit can be split apart as stated by Peng, Page 3, Para. 3, lines 2-4, “…push-pull solenoid and mechanical exhaust valve are separated for a certain distance so as to prevent the mechanical exhaust valve opened when steam sprayed by damaging the push-draw mode electromagnet.”.
Further, Yoshino discloses, in the similar field of induction cookers, an electrical circuit containing an inner circumferential coil, an outer circumferential coil, and a resonance capacitor that are connected to each other (Modified Fig. 10, where the circuit is shown having the two coils connected at the ends and connected to each other through the resonance capacitor). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first power receiving coil and the lateral surface coil from Urata to be in the electrical circuit configuration as taught by Yoshino. It should be noted that Yoshino discloses the coils to be located on the heating unit instead of being within the induction cooker as shown in Urata, however in both locations there are still two coils that serve the similar end-purpose of transferring heat. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of using the resonance capacitor to create a resonance circuit, as stated by Yoshino, Page 6, Para. 4 from end, lines 1-3, “The resonance capacitor 24a is in series with the inner circumference coil 11a and the resonance circuit has a resonance frequency according to factors such as the inductance of the inner circumferential coil 11a and the capacitance of the resonance capacitor 24a…”, where the resonance circuit described is a similar configuration to the circuit shown in modified Fig. 10. The use of resonance circuits, as known to those of ordinary skill in the art, include being able to generate higher voltages or currents that are fed into them (https://en.wikipedia.org/wiki/Electrical_resonance), which can be beneficial in allowing the induction cooker to access high voltages/currents than are available through a household outlet.

    PNG
    media_image2.png
    635
    1218
    media_image2.png
    Greyscale

Modified Figure 10, Yoshino
Regarding claim 3, modified Urata teaches the apparatus according to claim 1, as set forth above, discloses wherein the first power receiving coil is horizontally placed below an edge area of the internal pot (Inherently disclosed in Urata, Modified Fig. 1, where the power receiving coil is shown horizontal below the pot).

    PNG
    media_image3.png
    545
    768
    media_image3.png
    Greyscale

Modified Figure 1, Urata
	Regarding claim 4, modified Urata teaches the apparatus according to claim 3, as set forth above, discloses wherein a bottom surface of the internal pot includes a flat plate area oriented in parallel with the heating coil, and wherein the edge area connects the flat plate area to a lateral surface of the internal pot (Inherently disclosed in Urata, Modified Fig. 1, where the internal pot bottom is flat and curved upwards).
	Regarding claim 5, modified Urata teaches the apparatus according to claim 4, as set forth above, discloses wherein the flat plate area is disposed within a first area having a first reference radius with respect to a central perpendicular line of the internal pot, and wherein the edge area is disposed within a second area between a circumference of the first area having the first reference radius and an outer diameter of the internal pot (Inherently disclosed in Urata, Modified Fig. 1.1, where the structure of the internal pots are the same).

    PNG
    media_image4.png
    532
    1240
    media_image4.png
    Greyscale

Modified Figure 1.1, Urata
	Regarding claim 6, modified Urata teaches the apparatus according to claim 4, as set forth above, discloses wherein a distance between 47Attorney Docket No.: 44118-0109001Client Ref.: LEP180127US; 18LSL184US02the edge area and the heating coil becomes greater in a direction from a center of the internal pot toward a circumferential portion of the internal pot (Inherently disclosed in Urata, Modified Fig. 1.1, from the RA area near the bottom, as you move up the side wall or towards the circumferential portion, the distance between the coils increases as the heating coil is located below the bottom surface of the pot).
	Regarding claim 7, modified Urata teaches the apparatus according to claim 3, as set forth above, discloses wherein the edge area is 5defined between an outer diameter of the internal pot and a second reference radius (Inherently disclosed in Urata, Modified Fig. 1.1, using the same reference markers from applicant’s specification, in between Ro and Rf1 is the edge area, where there is a curved portion of the pot in Urata).
Regarding claim 11, modified Urata teaches the apparatus according to claim 1, as set forth above, discloses wherein an outer diameter of the first power receiving coil is smaller than an outer diameter of the heating coil (Inherently disclosed in Urata, Explanation of symbols, lines 1-2, “…11, 12, 13, 14…heating coils…”, where 10 is the power receiving coil, Modified Fig. 1 shows the heating coils extend past the power receiving coil).
Regarding claim 13, modified Urata teaches the apparatus according to claim 1, as set forth above, discloses wherein the one or more electronic devices include at least one of a control module (Inherently disclosed in Urata, Para. 0008, line 6, “A control device...”), a communication module, a display module (Inherently disclosed in Urata, Para. 0013, line 8, “…the display unit for displaying the rice cooking information…”), a steam discharge module, or a battery.
	Regarding claim 14, modified Urata teaches the apparatus according to claim 1, as set forth above, discloses wherein the one or more electronic devices are disposed in the lid (Inherently disclosed in Urata, Page 4, lines 6-7, “Reference numeral 19 denotes a display unit arranged on the lid 4, and displays information on the rice cooker…”).
	Regarding claim 15, modified Urata teaches the apparatus according to claim 1, as set forth above, discloses further comprising: a first power conversion circuit configured to deliver electric currents induced to 15the first power receiving coil to the power transmitting coil (Inherently disclosed in Urata, Page 4, last Para., “A power receiving coil 10 receives power from the induction coil 8 in a non-contact manner by means of a transformer coupling…a heating control device…”, where the heating control determines the amount of temperature increase needed).
	Regarding claim 16, modified Urata teaches the apparatus according to claim 1, as set forth above.
Modified Urata does not disclose:
wherein the power transmitting coil is disposed along an outer lateral surface of the main body, and wherein the second power receiving coil is disposed along an outer lateral surface 20of the lid.
However, Peng discloses the power transmitting coil running along the outer lateral surface of the main body and power receiving coil running along the outer lateral surface of the lid (Modified Fig. 1 and 3, where the power transmitting coil line is shown extending along the upper portion of the main body, where the second power receiving coil is shown extending along the outer surface of the lid). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the power transmitting coil and the second power receiving coil in modified Urata to run along the outer later surface of the main body and lid respectively, as taught by Peng.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of bringing electric power from the body of the main body to the top of the lid to power electronic devices as stated by Peng, Page 11, Claim 10, lines 2-6, “…power supply plug in the electric energy receiving device through the rectifying device and the electromagnetic driving device are electrically connected…”.
	Regarding claim 17, modified Urata teaches the apparatus according to claim 1, as set forth above.
Modified Urata does not disclose:
wherein the second power receiving coil is disposed at a position corresponding to a position of the power transmitting coil.
However, Peng discloses where the second power receiving coil and the power transmitting coil are mirroring each other (Modified Fig. 1 and 3, where the second power receiving coil is mirroring the power transmitting coil). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the second coil assembly in modified Urata to use the mirroring feature as taught by Peng.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of matching the first and second flat coils so that the area of energy transfer is the same as stated by Peng, Page 3, Para. 6, lines 2-3, “…two flat coils opposite to each other, and the distance between the two flat coils is short, typically in the range of 0 to 50 mm…”.
	Regarding claim 18, modified Urata teaches the apparatus according to claim 1, as set forth above. 
Modified Urata does not disclose:
wherein the second power receiving coil is placed such that at least a portion of the second power receiving coil at least partially covers the power transmitting coil.
However, Peng discloses where the second power receiving coil and the power transmitting coil are mirroring each other (Modified Fig. 1 and 3, where the second power receiving coil is mirroring the power transmitting coil). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the second coil assembly in modified Urata to use the mirroring feature as taught by Peng.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of matching the first and second flat coils so that the area of energy transfer is the same as stated by Peng, Page 3, Para. 6, lines 2-3, “…two flat coils opposite to each other, and the distance between the two flat coils is short, typically in the range of 0 to 50 mm…”.
	Regarding claim 19, modified Urata teaches the apparatus according to claim 1, as set forth above, discloses further comprising:  10a second power conversion circuit configured to deliver the electric currents induced to the second power receiving coil (Inherently disclosed in teaching from Peng, Page 3, Para. 6, lines 5-6, “…second flat coil influenced by change of magnetic field to generate induction current and the induction current to the electromagnetic drive device…”) to the one or more electronic devices (Inherently disclosed in Urata, Page 4, lines 6-7, “Reference numeral 19 denotes a display unit arranged on the lid 4, and displays information on the rice cooker…”).

	Regarding claim 20, Urata discloses a wireless induction heating system (Para. 0008, line 2, “…a heating unit having an induction coil…”), comprising: 
an induction heating apparatus including a heating coil defining a heating area (Page 4, Para. 3 from end, lines 1-3, “…electric power from the receiving coil 10 is distributed to the bottom coil 11, the outer coil 12, the side coil 13, and the lid coil 14 as electric power by the heating control device 15, and each coil generates a magnetic field.”, where the coils surround the internal pot and provide heating), 15and configured to generate a magnetic field through the heating coil (Para. 0008, lines 2-3, “…a heating unit having an induction coil, a heating unit having an induction coil detachably mounted on the heating unit, and the heating unit having an induction coil.”); and 
a wireless induction heating cooker configured to operate on the heating area of the induction heating apparatus, the wireless induction heating cooker (Para. 0001, lines 1-2, “The present invention relates to a rice cooker…”, where it contains, “…a heating unit having an induction coil…”, Para. 0008, line 2), comprising: 
a main body (Para. 0022, lines 3-4, “…1 denotes a rice cooker unit main body…”), 
20an internal pot received in the main body (Para. 0009, line 8, “…the cooking pot…”), 
a lid configured to cover the main body (Claim 11, lines 1-2, “…a lid that covers the pot so as to be openable and closable…”), 50Attorney Docket No.: 44118-0109001 Client Ref.: LEP180127US; 18LSL184US02 
a first power receiving coil placed on an inner bottom surface of the main body, wherein electric currents are induced by a first magnetic field generated in the heating coil (Para. 0008, lines 3-4, “A heat sink unit having a power receiving coil receiving a magnetic force of a coil…”), 
a lateral surface heating coil placed on an outer circumferential surface of 5the internal pot, the lateral surface heating coil being connected with the first power receiving coil (Para. 0022, line 14, “…13 is a side coil…”, where, Page 4, second to last Para., lines 1-2, “The electric power from the receiving coil 10 is distributed to the bottom coil 11…the side coil 13…”) and configured to heat the internal pot using the electric currents induced in the first power receiving coil (Page 4, second to last Para., line 1, “…magnetic field generated from the side coil 13 causes the pan 2 to generate heat…”).
Urata does not disclose:
a power transmitting coil disposed on a lateral surface of the main body and configured to receive electric currents induced to the first power receiving coil and 10generate a second magnetic field, and 
a second power receiving coil disposed on a lateral surface of the lid and configured to supply electric currents to an electronic device, the electric currents being induced by the second magnetic field generated in the power transmitting coil; and
wherein a first end of the first power receiving coil and a first end of the lateral surface heating coil are connected to each other, and a second end of the first power receiving coil and a second end of the lateral surface heating coil are connected to a resonance capacitor.
However, Peng discloses in the same field of induction cookers, a first and second flat wire coil that are located on the lateral surface of the main body and the lid respectively, where the first coil is the power transmitting coil and the second coil is the power receiving coil (Modified Fig. 1 and 3, where the 121 is the first flat coil and 221 is the second flat coil, where 121 is located on the lateral side of the body and 221 is located on the lateral side of the lid), where the power transmitting coil takes in power from the power supply (Page 7, Para. 3, line 1, “…first flat coil 121 and second flat coil 221 are matched to the wireless power supply…”), and where the power receiving coil can generate currents for use in electromagnetic devices (Page 3, Para. 6, lines 5-6, “…second flat coil influenced by change of magnetic field to generate induction current and the induction current to the electromagnetic drive device…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the induction cooking apparatus from Urata with the secondary pair of lateral induction coils as taught by Peng.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of energy transfer to the top of the lid without having safety issues arise with steam spraying on the electrical circuit as the induction circuit can be split apart as stated by Peng, Page 3, Para. 3, lines 2-4, “…push-pull solenoid and mechanical exhaust valve are separated for a certain distance so as to prevent the mechanical exhaust valve opened when steam sprayed by damaging the push-draw mode electromagnet.”.
Further, Yoshino discloses, in the similar field of induction cookers, an electrical circuit containing an inner circumferential coil, an outer circumferential coil, and a resonance capacitor that are connected to each other (Modified Fig. 10, where the circuit is shown having the two coils connected at the ends and connected to each other through the resonance capacitor). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first power receiving coil and the lateral surface coil from Urata to be in the electrical circuit configuration as taught by Yoshino. It should be noted that Yoshino discloses the coils to be located on the heating unit instead of being within the induction cooker as shown in Urata, however in both locations there are still two coils that serve the similar end-purpose of transferring heat. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of using the resonance capacitor to create a resonance circuit, as stated by Yoshino, Page 6, Para. 4 from end, lines 1-3, “The resonance capacitor 24a is in series with the inner circumference coil 11a and the resonance circuit has a resonance frequency according to factors such as the inductance of the inner circumferential coil 11a and the capacitance of the resonance capacitor 24a…”, where the resonance circuit described is a similar configuration to the circuit shown in modified Fig. 10. The use of resonance circuits, as known to those of ordinary skill in the art, include being able to generate higher voltages or currents that are fed into them (https://en.wikipedia.org/wiki/Electrical_resonance), which can be beneficial in allowing the induction cooker to access high voltages/currents than are available through a household outlet.


Claims 2, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Urata et al. (JP 2001299570 A, hereinafter Urata) in view of Peng (CN 108143256 A) and Yoshino et al. (DE 112016006712 T5, hereinafter Yoshino) and in further view of Fujita et al. (WO 2018216298 A1, hereinafter Fujita).
Regarding claim 2, modified Urata teaches the apparatus according to claim 1, as set forth above, discloses wherein the lid is configured to be selectively opened and closed, or is detachably attached to the main body (Inherently disclosed in Urata, Para. 0013, lines 5-6 from end, “…a lid for opening and closing the pot, wherein the lid is provided with a coil and is detachable from the main body of the tray.” 5).
Modified Urata does not disclose:
the lid is hinged to the 5main body.
However, Fujita discloses, in the same field of induction cooker with internal pots, an induction rice cooker with a hinged lid (Page 40, Para. 2, lines 4-5, “…lid 1B is tilted to the rear or more stable through a hinge part (not shown) at the rear.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of being able to use weight sensors to determine if the rice cooker is open or closed due to the hinge providing a location for increased weight as stated by Fujita, Page 40, Para. 2-3, “…two weight sensors are provided in the front-rear direction…The measured value of the weight sensor on the rear side increases [when the lid is opened]…”.
	Regarding claim 9, modified Urata teaches the apparatus according to claim 1, as set forth above, discloses wherein the lateral surface heating coil has more vertical coils than the first power receiving coil (Inherently disclosed in Urata, Modified Fig. 1, where the lateral coils are shown to wrap around the pot more than once, while the heating coil is horizontal and does not wrap around the pot). 
	Modified Urata does not disclose:
wherein an explicit number of turns is given and where the number of turns of the lateral surface heating coil is more than a number of turns of the first power receiving 15coil.
However, Fujita discloses the power receiving coil having only three coils (Fig. 22, where the power receiving coil 7 only has three coils). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have kept the amount of turns in the lateral coils in modified Urata and modified the power receiving coil to have less amount of turns or coils as taught by Fujita. 
Regarding the number of turns in the coils, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose or optimize a specific amount of turns. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of Urata discloses the side coils wrapping to conform to the shape of the pot, Page 4, last Para. ,lines 2-3, “…side coil 13 are optimally arranged in the shape of the pot 2…”. Thus, modifying the coil and turn amount would be a matter of design choice.
Furthermore, it has been held that the mere duplication of parts is an obvious modification to make. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Changing the amount of turns and coils in the heating elements would still result in both heating elements being able to provide heat to the pot.
Regarding claim 12, modified Urata teaches the apparatus according to claim 1, as set forth above.
Modified Urata does not disclose:
discloses wherein the internal pot includes a metallic plate on an outer surface thereof, the metallic plate configured to be heated by a magnetic field generated in the heating coil.
However, Fujita discloses a metallic plate on the bottom of the internal pot, where the plate can be heated by the magnetic field from heating coil (Page 27, Para. 2, lines 1-3, “In the top plate 22, it is necessary to select a material that is close to or in contact with the bottom plate 39 of the rice cooking unit 1 and that has high heat resistance and is easy to transmit magnetic lines of force from the heating coil 14.”, where metallic alloys meet the criteria stated of being heat resistant and capable of transferring magnetic lines of force). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the internal pot in modified Urata to include the metallic plate feature as taught by Fujita.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of the plate providing a system in which the temperature on the outer case of the rice cooking unit can be suppressed and there to be increased stability of the cooker as stated by Fujita, Page 27, Para. 4, lines 1-3, “…the temperature rise of the outer case of the rice cooking unit 1 can be suppressed, and the effect which improves the installation stability of the rice cooking unit 1 can be anticipated.”.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Urata et al. (JP 2001299570 A, hereinafter Urata) in view of Peng (CN 108143256 A) and Yoshino et al. (DE 112016006712 T5, hereinafter Yoshino) and in further view of Yun (EP 3364717 A1).
Regarding claim 10, modified Urata teaches the apparatus according to claim 1, as set forth above.
Modified Urata does not disclose:
 discloses wherein a surface area of a bottom surface of the internal pot is smaller than a surface area of the heating coil.
However, Yun discloses, in the similar field of induction cookers, an induction cooker where the induction coils cover more surface area than the bottom of the pot (Modified Fig. 1 and 2, where the induction coils L1 cover more surface area than the pot). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating coil in modified Urata to have a larger surface area than the bottom of the internal pot as taught by Yun.

    PNG
    media_image5.png
    568
    891
    media_image5.png
    Greyscale

Modified Figure 1 and 2, Yun
Regarding the surface area of the heating coil, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose or optimize the area covered by the heating coils. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of Urata discloses modifying the shape of the bottom heating coil in order to appropriately arrange itself with the pot shape, “…even if the shape of the bottom surface of the pot is spherical, the heating coil can be appropriately arranged on the bottom surface…”, Para. 0043, lines 5-6. Thus, changing the shape of the coils would help to accommodate different pot shapes.
Furthermore, it has been held that the mere change in shape is an obvious modification to make. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this case, changing the surface area of the coils would still result in heat being transferred to the pot.

Response to Arguments
Applicant’s arguments, see Pages 1-3, filed 07/27/2022, with respect to the rejection(s) of claim(s) 1-20 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendment and newly found prior art regarding the specific electrical connections between the first power receiving coil, lateral surface heating coil, and a resonance capacitor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
09/28/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761